                                                                                              Entered on Docket
                                                                                              April 29, 2020
                                                                                              EDWARD J. EMMONS, CLERK
                                                                                              U.S. BANKRUPTCY COURT
                                                                                              NORTHERN DISTRICT OF CALIFORNIA


                                             1
                                             2                                             The following constitutes the order of the Court.
                                                                                           Signed: April 29, 2020
                                             3
                                             4
                                                                                           ________________________________________
                                                                                           Charles Novack
                                             5                                             U.S. Bankruptcy Judge

                                             6
                                             7
                                             8                                 UNITED STATES BANKRUPTCY COURT
                                             9                                 NORTHERN DISTRICT OF CALIFORNIA
                                            10
                                                  In re:                                             Case No. 19-40887 CN
                                            11                                                       Chapter 13
UNITED STATES BANKRUPTCY COURT




                                                  MAE EDDIE PHILLIPS,
  For The Northern District Of California




                                            12                                                       ORDER AFTER HEARINGS
                                                                   Debtor.
                                            13
                                            14
                                            15
                                            16             On April 28, 2020, the court conducted hearings on 1) Chapter 13 plan confirmation, 2) the
                                            17   Chapter 13 Trustee’s Motion to Convert and 3) the Debtor’s request to amend the Sale Order
                                            18   authorizing her to sell real property located at 5273 Locksley Avenue, Oakland, California (the
                                            19   “Locksley Property”). Appearances were stated on the record. For the reasons stated on the record,
                                            20             IT IS HEREBY ORDERED that the Debtor’s request to reduce the sales price of the
                                            21   Locksley Property to $910,000 is approved. The sale escrow for the Locksley Property shall close by
                                            22   June 6, 2020. If the sale escrow does not timely close, the Chapter 13 Trustee shall submit an order
                                            23   converting this case to Chapter 7.
                                            24                                        * * * END OF ORDER * * *
                                            25
                                            26
                                            27
                                            28
                                                                                                     1
                                                 ORDER AFTER HEARING
                                            Case: 19-40887       Doc# 120     Filed: 04/29/20     Entered: 04/29/20 14:05:48       Page 1 of 2
                                                 Case No. 19-40887 CN
                                             1
                                                                                         COURT SERVICE LIST
                                             2
                                             3   Mae Eddie Phillips
                                                 5273 Locksley Avenue
                                             4   Oakland, CA 94618
                                             5
                                                 Other recipients are ECF participants
                                             6
                                             7
                                             8
                                             9
                                            10
                                            11
UNITED STATES BANKRUPTCY COURT
  For The Northern District Of California




                                            12
                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28
                                                                                                 2
                                                 ORDER AFTER HEARING
                                            Case: 19-40887     Doc# 120     Filed: 04/29/20    Entered: 04/29/20 14:05:48   Page 2 of 2
